Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00645-CR

                                 Kayela MCCLINTICK,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CR1185C
                     Honorable Philip A. Kazen, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 22, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice